DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 2, 4, 5, 8, 9, 13, 14, 20-23, 25, 28, 29, 31, 34, 36, 38-43, 46-50, 52, 53, 56, 58, 61, 64 and 201-207 are pending and are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant's arguments filed 05/24/2019 have been fully considered but they are moot in view of the amendments.  A new rejection has been submitted below to reflect the new limitations.
The claim objection is withdrawn in view of the amendments and remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 203 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the handle”.  There is insufficient antecedent basis for this limitation in the claim.  The claim should properly introduce “a handle”.
Claim 1 recites “the body lumen surface”.  There is insufficient antecedent basis for this limitation in the claim.  The claim should properly recite “the surface of the body lumen” for clarity and proper antecedent basis.
Regarding Claim 14, the phrase “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The claim should be amended to remove the word optionally.
Claim 203 recites “the colon lumen surface”.  There is insufficient antecedent basis for this limitation in the claim.  The claim should properly recite “the surface of the colon lumen” for clarity and proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 4, 9, 20, 21, 34, 38 and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang).
As to Claim 1, Tanaka discloses a photometric imaging endoscope system comprising:
an imaging endoscope device (e.g., capsule endoscope, Fig. 13, paragraph [0150], which per paragraph [0198] is not limited to a capsule form but may be an ordinary external endoscope using photometric imaging) including a plurality of light sources (e.g., red, green blue and IR LEDs, paragraph [0151] – [0153]) and one or more detectors (e.g., 546 paragraph [0156]) mounted on a tubular endoscope body connected to a handle and adapted to image a field of view of a surface within a body lumen under each of a plurality of illumination conditions (e.g., paragraph [0151]) to produce at least two-dimensional image data (e.g., paragraph [0156]), at least two of the plurality of light sources being spaced apart and concentric about at least one of the one or more detectors to illuminate the field of view from different illumination directions (e.g., Fig. 13, paragraph [0152], Fig. 14, paragraph [0157]);
a controller (e.g., 520, Fig. 13) to control each of the plurality of light sources that is operative to actuate the plurality of light sources in a temporal sequence, each light (e.g., paragraph [0153]).
Tanaka does not appear to specifically disclose a processor operatively associated with the imaging endoscope device and configured to: calculate surface image data of the body lumen surface from the at least two-dimensional image data including a low frequency spatial component and a high frequency spatial component for the surface that is imaged under the plurality of illumination conditions using the plurality of spaced apart light sources, and extract topographic features of the body lumen surface from the surface image data using a stored computational function to process the surface image data from the plurality of illumination conditions using the plurality of spaced apart light sources.
Zhang is directed to shape reconstruction from optical images and includes a system comprising spaced apart light sources and at least one detector camera (e.g., Abstract, Fig. 1, paragraph [0045]).  Zhang teaches a processor (e.g., 100, paragraph [0043], Fig. 1) operatively associated with an imaging device (paragraph [0085]; e.g., endoscope device of Tanaka) and configured to: calculate surface image data of an object (e.g., body lumen surface per Tanaka) from the at least two-dimensional image data including a low frequency spatial component and a high frequency spatial component for the surface that is imaged under the plurality of illumination conditions using the plurality of spaced apart light sources (e.g., paragraph [0085], [0112] - [0113]), and extract topographic features of the object (e.g., body lumen surface per Tanaka) from the surface image data using a stored computational function (e.g., paragraph [0043]) to process surface image data from a plurality of  (e.g., paragraph [0083], [0056] – [0060], [0112] – [0117]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the topographical techniques and calculations as taught by Zhang for the advantage of providing accurate topographical information during a surgery under changing lighting conditions and modes and to improve noise tolerance in imaging (paragraph [0009], [0090] of Zhang).
As to Claim 2, Tanaka and Zhang disclose the system of Claim 1, as discussed above.  
Tanaka further discloses wherein at least one of the one or more detectors is adapted for imaging the surface under illumination from each of the different illumination directions (e.g., paragraph [0156]).
Tanaka does not appear to specifically disclose wherein the calculated surface image data includes a calculated surface normal map for the surface.
Zhang teaches wherein the calculated surface image data includes a calculated surface normal map for the surface (e.g., paragraph [0044], [0052]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the topographical techniques and calculations as taught by Zhang for the advantage of providing accurate topographical information during a surgery under changing lighting conditions and modes and to improve noise tolerance in imaging (paragraph [0009], [0090] of Zhang).
As to Claim 4, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.
Zhang is cited for teaching the processor calculations and Zhang teaches wherein a processor configured to calculate the high frequency spatial component of the surface image data by filtering out low frequency spatial components of the surface image data (e.g., paragraph [0065], for example).
It would have been prima facie obvious to one having ordinary skill in the art to provide the topographical techniques and calculations as taught by Zhang for the advantage of providing accurate topographical information during a surgery under changing lighting conditions and modes and to improve noise tolerance in imaging (paragraph [0009], [0090] of Zhang).
As to Claim 9, Tanaka and Zhang disclose the system of Claim 1, as discussed above.
Tanaka further discloses wherein at least three of the plurality of light sources are disposed distally on the tubular body (e.g., paragraph [0157], Fig 14).
As to Claim 20, Tanaka and Zhang disclose the system of Claim 2, as discussed above.
Tanaka does not appear to specifically disclose wherein the surface normal map is calculated in a calibrated domain.
Zhang further discloses wherein the surface normal map is calculated in a calibrated domain (e.g., paragraph [0039] - [0044]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the topographical techniques and calculations as taught by Zhang for the advantage of providing accurate topographical information during a surgery under (paragraph [0009], [0090] of Zhang).
As to Claim 21, Tanaka and Zhang disclose the system of Claim 1, as discussed above.  
Zhang is cited for the processor calculations and Zhang further discloses wherein the processor is further configured to at least one of (i) register images and (ii) translate images acquired by at least one of the one or more detectors in order to account for relative motion between the imaging endoscope device and the surface (e.g., paragraph [0046]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the topographical techniques and calculations as taught by Zhang for the advantage of providing accurate topographical information during a surgery under changing lighting conditions and modes and to improve noise tolerance in imaging (paragraph [0009], [0090] of Zhang).
As to Claim 34, Tanaka and Zhang disclose the system of Claim 1, as discussed above.  
Tanaka further discloses illumination fiber optics operatively associated with at least one of the plurality of light sources and adapted for illuminating the surface and imaging fiber optics operatively associated with the one or more detectors and adapted for receiving light from the surface (e.g., paragraph [0198]).
As to Claim 38, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.  
Tanaka does not appear to specifically disclose wherein the one or more detectors are adapted to reduce specular reflection or enhance contrast and saturation.
Zhang further discloses wherein the one or more detectors are adapted to reduce specular reflection or enhance contrast and saturation (e.g., paragraphs [0040], [0068], [0076], [0081]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the topographical techniques and calculations as taught by Zhang for the advantage of providing accurate topographical information during a surgery under changing lighting conditions and modes and to improve noise tolerance in imaging (paragraph [0009], [0090] of Zhang).
As to Claim 48, Tanaka and Zhang disclose the system of Claim 1, as discussed above.  
Tanaka further discloses wherein each of the plurality of light sources emit light with different spectral bands (e.g., paragraph [0151]).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 4 above, and further in view of Zhao et al. (US PG Pub. No. 2010/0245541; hereinafter “Zhao”).
As to Claim 5, Tanaka and Zhang disclose the system according to Claim 4 as discussed above.
Tanaka does not appear to specifically disclose wherein the filtering out the low frequency spatial components of the surface image data includes calculating directional 
Zhang teaches filtering out the low frequency spatial components of the surface image data includes calculating directional gradients for the surface by scaling the direction normal to the surface and high-pass filtering each of the directional gradients and wherein the high-pass filtering each of the directional gradients includes calculating a low frequency component as a convolution of the gradient with a kernel and subtracting out the low frequency component and wherein the processor is further configured to calculate a height (e.g., paragraph [0045], [0088]) map of the surface by integrating the filtered directional gradients (e.g., paragraphs [0044], [0053], and [0060] - [0064], for example).
It would have been prima facie obvious to one having ordinary skill in the art to provide the topographical techniques and calculations as taught by Zhang for the advantage of providing accurate topographical information during a surgery under changing lighting conditions and modes and to improve noise tolerance in imaging (paragraph [0009], [0090] of Zhang).
Zhang does not appear to specifically disclose the kernel is a Gaussian kernel.
Zhao is directed to calibration assemblies and methods for use with an imaging system, such as an endoscopic imaging system.  Zhao teaches a Gaussian kernel (e.g., paragraphs [0107], for example).
  It would have been prima facie obvious to one having ordinary skill in the art to provide the Gaussian kernel as taught by Zhao for the advantage of blurring an image for better resolution between images (e.g., paragraph [0107] of Zhao).

Claims 8, 23, 25, 29, 42 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 1 above, and further in view of Kanamori (US PG Pub. No. 2011/0267483; hereinafter “Kanamori”).
As to Claim 8, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein the imaging endoscope device is characterized by variation of light source directional vectors across a field of view resulting from at least one of (i) the field of view or (ii) degree of working distance illumination, wherein the variation of the light source directional vectors manifests as low-spatial frequency artifacts for calculating topographical image information.
Kanamori teaches an imaging endoscope device is characterized by variation of light source directional vectors across a field of view resulting from at least one of (i) the field of view or (ii) degree of working distance illumination (e.g., paragraphs [0035], [0086], for example), wherein the variation of the light source directional vectors manifests as low-spatial frequency artifacts for calculating topographical image information (e.g., paragraph [0134] and [0154], for example).
It would have been prima facie obvious to one having ordinary skill in the art to provide the image modeling as taught by Kanamori for the advantage of increasing the resolution of images.
As to Claim 23, Tanaka and Zhang discloses the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose imaging the field of view of the surface includes high dynamic range imaging of the surface by changing at least one of (i) an intensity of illumination and (ii) a sensitivity of detection.
Kanamori teaches imaging the field of view of the surface includes high dynamic range imaging of the surface by changing at least one of (i) an intensity of illumination and (ii) a sensitivity of detection (e.g., paragraph [0011] [0095] - [0098]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the image modeling as taught by Kanamori for the advantage of increasing the resolution of images.
As to Claim 25, Tanaka and Zhang discloses the system according to Claim 1 as discussed above.  
Tanaka and Zhang do not appear to specifically disclose wherein the surface image data includes a surface orientation of each pixel in a field of view represented by at least one of (i) a surface normal, (ii) a surface parallel vector, or (iii) an equation of a 
Kanamori teaches wherein surface image data includes a surface orientation of each pixel in a field of view (e.g., paragraphs [0013], [0027], [0089], and [0105], for example) represented by at least one of (i) a surface normal, (ii) a surface parallel vector, or (iii) an equation of a plane and wherein the processor is configured to reconstruct a surface topography using the surface orientation of each pixel (e.g., paragraphs [0131] – [0134], for example).
It would have been prima facie obvious to one having ordinary skill in the art to provide the image modeling as taught by Kanamori for the advantage of increasing the resolution of images.
As to Claim 29, Tanaka and Zhang discloses the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein surface image data is used to reconstruct information relating to features in a surface having a curved complex geometry or in a surface with heterogeneous optical properties.
Kanamori teaches wherein surface image data is used to reconstruct information relating to features in a surface having a curved complex geometry or in a surface with heterogeneous optical properties (e.g., paragraphs [0132] – [0133], for example).
It would have been prima facie obvious to one having ordinary skill in the art to provide the image modeling as taught by Kanamori for the advantage of increasing the resolution of images.
As to Claim 42, Tanaka and Zhang discloses disclose the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein at least one of the plurality of light sources and at least one of the one or more detectors are movable relative to one another.
Kanamori teaches light sources and detector(s) are movable relative to one another (e.g., Fig. 38, paragraphs [0242], [0243]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the independent light sources as taught by Kanamori for the advantage of providing a light source that functions as non-polarized light (e.g., paragraph [0045] of Kanamori).
As to Claim 43, Tanaka and Zhang discloses the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein the plurality of illumination conditions are each characterized by a common field of view and the processor is configured to index images acquired for each of the plurality of illumination conditions.
Kanamori teaches wherein the plurality of illumination conditions are each characterized by a common field of view and the processor is configured to index images acquired for each of the plurality of illumination conditions (e.g., paragraphs [0096] - [0098], Fig. 2, for example).
prima facie obvious to one having ordinary skill in the art to provide the image modeling as taught by Kanamori for the advantage of increasing the resolution of images.

Claims 13, 40, 41, 47 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 1 above, and further in view of Iguchi et al. (US PG Pub. No. 2010/0274082; hereinafter “Iguchi”).  
As to Claim 13, Tanaka and Zhang disclose the system according to Claim 1 as discussed above. 
Tanaka and Zhang do not appear to specifically disclose wherein the handle comprises a control panel that actuates an imaging procedure and includes a data processor that processes at least two-dimensional image data and a memory that stores the at least two-dimensional image data.
Iguchi teaches an endoscope system comprises a handle (14) connected to a tubular endoscope body (13), the handle having a control panel (18) that actuates an imaging procedure and includes a data processor that processes at least two-dimensional image data (11) and a memory (63) that stores at least two-dimensional image data (e.g., paragraphs [0070] – [0071], for example, Fig. 1).
It would have been prima facie obvious to one having ordinary skill in the art to provide conventional functional features of an endoscope as taught by Iguchi for the advantage of performing conventional surgery procedures with the endoscope.
As to Claim 40, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein the one or more detectors includes a single detector and wherein a separation between light sources in the plurality of light sources is less than 14 mm.
Iguchi teaches wherein one or more detectors includes a single detector and wherein a separation between light sources in the plurality of light sources is less than 14 mm (e.g., paragraphs [0075] – [0078], for example).
It would have been prima facie obvious to one having ordinary skill in the art to provide conventional endoscope features as taught by Iguchi for the advantage of performing conventional surgery procedures with the endoscope.
As to Claim 41, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.  
Tanaka and Zhang do not appear to specifically disclose wherein the one or more detectors are disposed circumferentially on the imaging endoscope device and the processor is configured to form a panoramic image with the at least two-dimensional image data received from the one or more detectors.
Iguchi teaches wherein one or more detectors (56, Fig. 6) are disposed circumferentially on the imaging endoscope device and the processor is configured to form a panoramic image with the at least two-dimensional image data received from the one or more detectors (e.g., paragraph [0086]).
prima facie obvious to one having ordinary skill in the art to provide conventional arrangements of endoscopic elements as taught by Iguchi for the advantage of performing conventional surgery procedures with the endoscope.
As to Claim 47, Tanaka and Zhang disclose the system according to Claim 1 as discussed above. 
Tanaka and Zhang do not appear to specifically disclose wherein the plurality of light sources include white light sources.
Iguchi teaches wherein the plurality of light sources include white light sources (e.g., paragraph [0099]).
It would have been prima facie obvious to one having ordinary skill in the art to provide a white light as taught by Iguchi for the advantage of performing conventional surgery procedures with the endoscope.
As to Claim 58, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.  
Tanaka and Zhang do not appear to specifically disclose wherein the plurality of light sources illuminate a plurality of regions on the surface wherein an illumination region of a first light source overlays an illumination region of a second light source and the first light source is positioned on an outer sidewall of the imaging endoscope device and the second light source is positioned on a distal surface of the imaging endoscope device.
Iguchi teaches wherein the plurality of light sources illuminate a plurality of regions on the surface wherein an illumination region of a first light source overlays an illumination region of a second light source and the first light source is positioned on an  (e.g., paragraphs [0086] – [0090] and [0096 - [0100], Fig. 6, for example).
It would have been prima facie obvious to one having ordinary skill in the art to provide light sources as taught by Iguchi for the advantage of performing conventional surgery procedures with the endoscope.


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 1 above, and further in view of JP 2009-273655, an already of record machine translation to English is used for the rejection; (hereinafter Maeda).
As to Claim 14, Tanaka and Zhang disclose the system of Claim 1, as discussed above.  
Tanaka discloses an endoscope which endoscope is capable of being a colonoscope.  Tanaka and Zhang do not appear to specifically disclose wherein the endoscope comprises a colonoscope that detects a lesion in the body lumen.
Maeda teaches an endoscope comprising a colonoscope that detects a lesion in the body lumen (e.g., paragraph [0021], [0029]) and optionally detects a lesion size (e.g., paragraph [0040]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the topographical techniques and calculations as taught by Maeda for the .

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 1 above, and further in view of On (US PG PUB 2012/0262559; hereinafter “On”).
As to Claim 22, Tanaka and Zhang disclose the system according to Claim 1 as discussed above. 
Zhang teaches wherein the processor is further configured to extract data related to two different illumination conditions from each frame acquired by the at least one detector (e.g., paragraph [0112] – [0113]).
Tanaka and Zhang do not appear to specifically disclose wherein at least one of the one or more detectors is interlaced.  However, interlaced detectors were well knows before the invention was made.
On teaches an interlaced imaging element (e.g., paragraph [0080]).
It would have been prima facie obvious to one having ordinary skill in the art to provide an interlaced imaging element as taught by On for the advantage of providing an imaging element that works with a known imaging method (e.g., progressive or interlaced method) (e.g., paragraph [0079] of On). 

Claims 28, 31, 61 and 64  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang) as applied to Claim 1 above, and further in view of Farren et al. (US PG Pub. No. 2012/0035437; hereinafter “Farren”).
As to Claim 28, Tanaka and Zhang disclose the system according to Claim 1 as discussed above. 
Tanaka and Zhang do not appear to specifically disclose wherein the processor is configured to overlay the surface image data with respect to the at least two-dimensional image data and is configured to implement virtual chromoendoscopy based at least in part on the surface image data and further configured to implement computer aided diagnosis/detection (CAD) of one or more features based at least in part on the surface image data.
Farren teaches a processor configured to overlay the surface image data with respect to the at least two-dimensional image data and is configured to implement virtual chromoendoscopy based at least in part on the surface image data and further configured to implement computer aided diagnosis/detection (CAD) of one or more features based at least in part on the surface image data (e.g., paragraphs [0198], [01878], [0230], for example).
It would have been prima facie obvious to one having ordinary skill in the art to provide dyes as taught by Farren for the advantage of determining information related to whether or not a direction of travel has been previously traveled by the lumen traveling device (e.g., paragraph [0230] of Farren). 
As to Claim 31, Tanaka and Zhang disclose the system according to Claim 1 as discussed above. 
Tanaka and Zhang do not appear to specifically disclose wherein the processor is configured to overlay the surface image data with respect to the at least two-dimensional image data.
Farren teaches wherein the processor is configured to overlay the surface image data with respect to the at least two-dimensional image data (e.g., paragraph [0198]).
It would have been prima facie obvious to one having ordinary skill in the art to provide acquire imaging information as taught by Farren for the advantage of visualizing an internal structure of a patient (e.g., paragraph [0033] of Farren).
As to Claim 61, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein the imaging endoscope device comprises a capsule, the capsule comprises a housing shaped to allow the capsule to be orally administered to a patient and the capsule comprises a battery, a memory, and a wireless transmitter.
Farren teaches wherein a capsule, the capsule (100) comprises a housing (e.g. Fig. 1, 2, 7, 8,) shaped to be orally administered to a patient and the capsule comprises a batter[y], a memory, and a wireless transmitter (e.g., paragraphs [0145] - [0153]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the endoscope as a capsule as taught by Farren for the advantage of inspecting areas in the body not reachable by an endoscope.
As to Claim 64, Tanaka and Zhang and Farren disclose the system according to Claim 61 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein the imaging endoscope device comprises a capsule, the capsule comprises a housing shaped to allow the capsule to be orally administered to a patient and the capsule comprises a battery, a memory, and a wireless transmitter.
Farren teaches an imaging endoscope device comprises a capsule, the capsule comprises a housing shaped to allow the capsule to be orally administered to a patient and the capsule comprises a battery, a memory, and a wireless transmitter (e.g., paragraph [0135]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the endoscope as a capsule as taught by Farren for the advantage of inspecting areas in the body not reachable by an endoscope.

Claim 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 1 above, and further in view of Harry et al. (US PG Pub. No. 2011/0319791; hereinafter “Harry”).
As to Claim 36, Tanaka and Zhang disclose the system according to Claim 1 as discussed above. 
Tanaka and Zhang do not appear to specifically disclose wherein the plurality of light sources are adapted to provide diffuse illumination across the field of view, the field of view being greater than 90 degrees, and wherein the plurality of light sources are operatively associated with at least one of a diffuser element or a cross polarizer.
Harry teaches wherein the plurality of light sources are adapted to provide diffuse illumination across the field of view, the field of view being greater than 90 degrees, and wherein the plurality of light sources are operatively associated with at least one of a diffuser element or a cross polarizer (e.g., paragraph [0034], Fig. 5).
It would have been prima facie obvious to one having ordinary skill in the art to providing diffuse illumination of an endoscope as taught by Harry for the advantage of improving the performance of the sensor that acquires topographic data (e.g., paragraph [0034] of Harry).

Claims 39 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 1 above, and further in view of Robinson et al. (US PG Pub. No. 2006/0239547; hereinafter “Robinson”).
As to Claim 39, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein the one or more light detectors are operatively associated with a cross polarizer.  However, cross polarizers were known in the art before the invention was made.
For example, Robinson teaches one or more light detectors operatively associated with a cross polarizer (e.g., paragraph [0028]).
It would have been prima facie obvious to one having ordinary skill in the art to provide light detectors operatively associated with a cross polarizer as taught by Robinson for the advantage of acquiring information about tissue properties at different depths (e.g., paragraph [0028] of Robinson). 
As to Claim 50, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein each light source of the plurality of light sources is operatively associated with a holographic light shaping diffuser or the plurality of light sources is operatively associated with a linear polarizer in a cross-configuration.  However, cross polarizers were known in the art before the invention was made.
For example, Robinson teaches a light sources is operatively associated with a holographic light shaping diffuser or the plurality of light sources is operatively associated with a linear polarizer in a cross-configuration (e.g., paragraph [0028]).
It would have been prima facie obvious to one having ordinary skill in the art to provide light detectors operatively associated with a cross polarizer as taught by Robinson for the advantage of acquiring information about tissue properties at different depths (e.g., paragraph [0028] of Robinson).

Claims 46 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 1 above, and further in view of Seibel et al. (US PG Pub. No. 2002/0139920; hereinafter “Seibel”).
As to Claim 46, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein the surface image data is sufficient to resolve a surface feature less than 1 mm in height or depth at working distances of 10-40 mm.
Seibel teaches surface image data is sufficient to resolve a surface feature less than 1 mm in height or depth at working distances of 10-40 mm (e.g., paragraphs [0006] - [0012]).
It would have been prima facie obvious to one having ordinary skill in the art to provide resolution capabilities as taught by Seibel for the advantage of acquiring tissue properties at different depths (e.g., paragraph [0013] of Seibel).
As to Claim 49, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein sequential illumination by the plurality of light sources is synchronized to a detection frame rate of at least one of the one or more detectors.
Seibel teaches wherein sequential illumination by the plurality of light sources is synchronized to a detection frame rate of at least one of the one or more detectors (e.g., paragraph [0056] and [0100], for example).
It would have been prima facie obvious to one having ordinary skill in the art to provide resolution capabilities as taught by Seibel for the advantage of acquiring tissue properties at different depths (e.g., paragraph [0013] of Seibel).

Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 1 above, and further in view of Muhammed et al. (US PG Pub. No. 2008/0123097; hereinafter “Muhammed”).
As to Claim 52, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein image data acquired by the one or more detectors is processed using a de-mosaicing interpolation process implemented by the processor to provide full resolution RGB images from Bayer-pattemed images.
Muhammed teaches wherein image data acquired by the one or more detectors is processed using a de-mosaicing interpolation process implemented by the processor to provide full resolution RGB images from Bayer-pattemed images (e.g., paragraph [0099], for example).
It would have been prima facie obvious to one having ordinary skill in the art to provide a de-mosaicing interpolation process as taught by Muhammed for the advantage of producing 2D images with spectra in the pixels (e.g., paragraph [0090] of Muhammed).

Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 1 above, and further in view of Kantor et al. (US PG Pub. No. 2011/0304705; hereinafter “Kantor”). 
As to Claim 53, Tanaka and Zhang disclose the system according to Claim 1 as discussed above.
Tanaka and Zhang do not appear to specifically disclose wherein calculating the surface image data includes using an approximation of the light remitted from the sample according to Lambertian reflectance.
Kantor teaches wherein calculating the surface image data includes using an approximation of the light remitted from the sample according to Lambertian reflectance (e.g., paragraph [0029], [0077], for example).
It would have been prima facie obvious to one having ordinary skill in the art to provide Lambertian reflectance techniques as taught by Kantor for the advantage of using a well known, conventional model for photometric imaging for measuring reflectance (e.g., paragraph [0027] of Kantor).

Claim 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 1 above, and further in view of Seppälä (US PG Pub. No. 2010/0128990; hereinafter “Seppälä”).
As to Claim 56, Tanaka and Zhang disclose the system according to Claim 1 as discussed above. 
Tanaka and Zhang do not appear to specifically disclose wherein the the tubular body has an outer surface and at least one of the plurality of light sources and at least one of the one or more detectors are disposed on the outer surface of the tubular body.
Seppälä teaches wherein the tubular body has an outer surface and at least one of the plurality of light sources and at least one of the one or more detectors are disposed on the outer surface of the tubular body (e.g., paragraphs [0017] – [0025] and [0054]). 
It would have been prima facie obvious to one having ordinary skill in the art to provide an array of light sources as taught by Seppälä for the advantage of providing a precise image of the shape of the surface in the image being collected (e.g., paragraph [0025] of Seppälä).

Claim 201 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 1 above, and further in view of Hong et al. (US PG PUB 2009/0141977; hereinafter “Hong”)
As to Claim 201, Tanaka and Zhang disclose the system of Claim 1, as discussed above.  
Tanaka and Zhang do not appear to specifically disclose wherein the stored computational function includes a spatial filtering function to extract the high-frequency spatial component.
Hong is directed to image processing using texture enhancement techniques (e.g., Abstract, paragraph [0007]).  Hong teaches a stored computational function includes a spatial filtering function to extract the high-frequency spatial component (e.g., paragraph [0009], [0055] - [0060]).
prima facie obvious to one having ordinary skill in the art to provide the spatial filtering function as taught by Hong for the advantage of maximizing realism by analyzing an input image, controlling both a geometric attribute and a color attribute, which configure a tactile sensation of a visual aspect, based on a feature of a corresponding texture, and adaptively reflecting the feature based on the feature of the texture (e.g., paragraph [0060] of Hong).

Claim 202 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) as applied to Claim 1 above, and further in view of Kumar et al. (US PG PUB 2012/0316421; hereinafter “Kumar”)
As to Claim 202, Tanaka and Zhang disclose the system of Claim 1, as discussed above.  
Tanaka and Zhang do not appear to specifically disclose wherein the processor is further configured to: classify lesions or other physiological characteristics of the surface of the body lumen using a machine learning function to analyze the extracted topographic features.
Kumar teaches wherein the processor is further configured to: classify lesions or other physiological characteristics of the surface of the body lumen using a machine learning function to analyze the extracted topographic features (e.g., paragraph [0049] – [0052]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the machine learning techniques as taught by Kumar for the advantage of .

Claim(s) 203, 204 and 207 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) and further in view of JP 2009-273655, an already of record machine translation to English is used for the rejection; (hereinafter Maeda).
As to Claim 203, Tanaka discloses a photometric imaging endoscope system comprising:
an imaging endoscope device (e.g., capsule endoscope, Fig. 13, paragraph [0150], which per paragraph [0198] is not limited to a capsule form but may be an ordinary external endoscope using photometric imaging) including a plurality of light sources (e.g., red, green blue and IR LEDs, paragraph [0151] – [0153]) and one or more detectors (e.g., 546 paragraph [0156]) mounted on a tubular endoscope body connected to a handle and adapted to image a field of view of a surface within a colon lumen (Tanaka discloses an endoscope in a lumen but does not specifically state colon; however, the endoscope as a capsule would travel the colon and an endoscope as insertion device is capable of use in a colon, paragraph [0150]) under each of a plurality of illumination conditions (e.g., paragraph [0151]) to produce at least two-dimensional image data (e.g., paragraph [0156]), at least two of the (e.g., Fig. 13, paragraph [0152]);
a controller (e.g., 520, Fig. 13) to control each of the plurality of light sources that is operative to actuate the plurality of light sources in a temporal sequence, each light source in the plurality of light sources associated with at least one of the plurality of illumination conditions (e.g., paragraph [0153]).
Tanaka does not appear to specifically disclose a processor operatively associated with the imaging endoscope device and configured to: calculate surface image data of the colon lumen surface from the at least two-dimensional image data for the surface that is imaged under the plurality of illumination conditions using the plurality of spaced apart light sources, and extract topographic features of the colon lumen surface from the surface image data using a stored computational function to process the surface image data obtained from the plurality of spaced apart light sources, and classify a lesion located within the colon lumen using the extracted topographic features.
Zhang is directed to shape reconstruction from optical images and includes a system comprising spaced apart light sources and at least one detector camera (e.g., Abstract, Fig. 1, paragraph [0045]).  Zhang teaches a processor (e.g., 210, paragraph [0037]) operatively associated with the imaging endoscope device and configured to: calculate surface image data of surface (e.g. a colon lumen surface per Tanaka) from the at least two-dimensional image data for the surface that is imaged under the plurality of illumination conditions, and extract topographic features of the (e.g., paragraph [0038], [0077] – [0079]). 
It would have been prima facie obvious to one having ordinary skill in the art to provide the topographical techniques and calculations as taught by Zhang for the advantage of providing accurate topographical information during a surgery under changing lighting conditions and modes and to improve noise tolerance in imaging (paragraph [0009], [0090] of Zhang).
Zhang does not appear to specifically disclose classifying a lesion located within the colon lumen.
Maeda teaches classifying a lesion located within the colon lumen (e.g., paragraph [0021]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the topographical techniques and calculations as taught by Maeda for the advantage of providing accurate topographical information during a surgery under changing lighting conditions and modes. 
As to Claim 204, Tanaka, Zhang and Maeda disclose the system of Claim 203, as discussed above.  
Tanaka further discloses a display (e.g., 548) connected to the processor that displays an image of the colon lumen surface derived from the at least two-dimensional image data (e.g., paragraph [0156]).
As to Claim 207, Tanaka, Zhang and Maeda disclose the system of Claim 203, as discussed above.
Tanaka does not appear to specifically disclose the processor is further configured to compute a metric of the surface image data.
Zhang teaches wherein the processor is further configured to compute a metric of the surface image data (e.g., paragraph [0108]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the topographical techniques and calculations as taught by Zhang for the advantage of providing accurate topographical information during a surgery under changing lighting conditions and modes and to improve noise tolerance in imaging (paragraph [0009], [0090] of Zhang).

Claim 205 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PG PUB 2011/0134293; hereinafter “Tanaka”) in view of Zhang et al. (US PG Pub 2004/0184648; hereinafter Zhang) and JP 2009-273655, an already of record machine translation to English is used for the rejection; (hereinafter Maeda) as applied to Claim 204 above, and further in view of Hong et al. (US PG PUB 2009/0141977; hereinafter “Hong”).
As to Claim 205, Tanaka, Zhang and Maeda disclose the system of Claim 204, as discussed above.
Maeda is relied upon for detection and Maeda further teaches the processor configured to detect a lesion (e.g., paragraph [0021], [0029] [0040]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the topographical techniques and calculations as taught by Maeda for the  
Tanaka, Zhang and Maeda do not appear to specifically disclose applying a frequency-dependent spatial filter to the surface image data.
Hong is directed to image processing using texture enhancement techniques (e.g., Abstract, paragraph [0007]).  Hong teaches applying a frequency-dependent spatial filter to image data (e.g., paragraphs [0009], [0055] - [0060]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the spatial filtering function as taught by Hong for the advantage of maximizing realism by analyzing an input image, controlling both a geometric attribute and a color attribute, which configure a tactile sensation of a visual aspect, based on a feature of a corresponding texture, and adaptively reflecting the feature based on the feature of the texture (e.g., paragraph [0060] of Hong).
As to Claim 206, Tanaka, Zhang and Maeda disclose the system of Claim 205, as discussed above.
Maeda teaches the processor configured to classify a lesion (e.g., paragraph [0021], [0029] [0040]).
Tanaka and Maeda do not appear to specifically disclose applying a spatial filter to extract a high-frequency spatial component.
Hong is directed to image processing using texture enhancement techniques (e.g., Abstract, paragraph [0007]).  Hong teaches applying a spatial filter to extract a high-frequency spatial component (e.g., paragraphs [0009], [0055] - [0060]).
prima facie obvious to one having ordinary skill in the art to provide the spatial filtering function as taught by Hong for the advantage of maximizing realism by analyzing an input image, controlling both a geometric attribute and a color attribute, which configure a tactile sensation of a visual aspect, based on a feature of a corresponding texture, and adaptively reflecting the feature based on the feature of the texture (e.g., paragraph [0060] of Hong).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary, Alexandra Newton, can be reached on 571-272-4963.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carry can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        



/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795